per curiam:
El 4 de junio de 2001, el Sr. José A. Conde González presentó una queja ante este Tribunal en contra del Ledo. Luis A. Vázquez Santiago. El 27 de junio de 2001, la Secretaria de este Tribunal le envió por correo con acuse de recibo al licenciado Vázquez Santiago la queja mencionada. Ésta nos fue devuelta por no haber sido reclamada. En vista de ello, el Alguacil le notificó personal-mente a dicho abogado, con copias de la queja, el 31 de julio y en lá misma dirección a la cual fue enviada por correo. Transcurrido el término reglamentario de diez (10) días para contestar la queja y no habiéndolo hecho, a través de nuestra Resolución de 7 de septiembre de 2001, le concedi-mos otro término de diez (10) días, a partir de la notifica-ción de esa resolución, para presentar su contestación. Además, le apercibimos que su incumplimiento con tal re-solución podría conllevar sanciones disciplinarias, incluida la suspensión del ejercicio de la abogacía.
Hasta el presente, el mencionado abogado no ha respon-dido a nuestro requerimiento, ni ha presentado justifica-*928ción alguna para dicho incumplimiento. Tal omisión apa-reja el ejercicio de nuestra jurisdicción disciplinaria.
I — I
Nuevamente debemos repetir que la naturaleza pública de la profesión de abogado impone a la clase togada la observancia de los requerimientos de este Tribunal, más aún cuando están relacionados con las investigaciones de los asuntos disciplinarios sometidos a nuestra consideración. In re Lassalle Pérez, 153 D.P.R. 368 (2001); In re Ríos Acosta I, 143 D.P.R. 128 (1997); In re Pérez Rodríguez, 115 D.P.R. 810 (1984).
El incumplimiento por parte de un abogado con las ór-denes emitidas por este Tribunal dentro del procedimiento disciplinario, constituye una falta ética separada y distinta a los méritos de la queja. In re Figueroa Carrasquillo, 153 D.P.R. 132 (2001); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Ríos Acosta I, 139 D.P.R. 117 (1995); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992). Específicamente sobre el particular hemos expre-sado:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con la que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presentada en su contra que está siendo investigada. In re Colón Torres, 129 D.P.R. 490, 494 (1991). (Citado también en: In re Pagán Ayala, 130 D.P.R. 678 (1992); In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Ríos Acosta I, 139 D.P.R. 117 (1995).)
Por razón de que “[e]l patrón de dejadez e incumplimiento con nuestras órdenes en la esfera disciplinaria es *929incompatible con el ejercicio de la abogacía”, este Tribunal le impone a los incumplidores severas sanciones. In re Vargas Soto, supra, pág. 62. Véanse: In re Escalona Colón, 149 D.P.R. 900 (1999); In re Acevedo Rodríguez, 146 D.P.R. Ap. (1998); In re Ríos Acosta I, supra; In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pereira Esteves, 116 D.P.R. 791 (1985).
Por los fundamentos expuestos, se dictará sentencia para suspender indefinidamente al Ledo. Luis Vázquez Santiago del ejercicio de la abogacía, hasta tanto otra cosa disponga este Tribunal. La Oficina del Alguacil procederá a incautarse de la obra notarial del licenciado Vázquez Santiago, luego de lo cual la entregará a la Oficina de Ins-pección de Notarías para el correspondiente examen e in-forme a este Tribunal. El señor Vázquez Santiago deberá notificar a todos sus clientes de su presente inhabilidad de seguir representándoles, y devolver los expedientes de los casos pendientes y cualesquiera honorarios recibidos por trabajos no realizados. Asimismo, deberá informar oportu-namente de esta suspensión a los foros judiciales y admi-nistrativos donde tenga algún caso pendiente. Por último, dentro del término de treinta (30) días deberá certificar a este Tribunal el cumplimiento con éstos deberes. El Algua-cil de ese Tribunal se incautará inmediatamente de su obra y sello notarial para el trámite correspondiente por la Directora de la Oficina de Inspección de Notarías.

Se dictará la correspondiente sentencia.